Citation Nr: 0704851	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for adenoid cystic carcinoma 
of the right tongue and floor of the mouth.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from May 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Board 
hearing in July 2005.  A transcript of that hearing has been 
associated with the claims folder.  


FINDINGS OF FACT

1.  The RO denied service connection for adenoid cystic 
carcinoma of the right tongue and floor of the mouth in a 
March 2002 rating decision, which the veteran did not appeal.

2.  Evidence received since the March 2002 rating decision is 
new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

3.  The competent, probative evidence of record does not show 
that the veteran incurred adenoid cystic carcinoma of the 
right tongue and floor of the mouth during or as the result 
of active service.  


CONCLUSIONS OF LAW

1.  The March 2002 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2006).

2.  New and material evidence has been received since the 
March 2002 rating decision to reopen a claim for service 
connection for adenoid cystic carcinoma of the right tongue 
and floor of the mouth.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

3.  Service connection for adenoid cystic carcinoma of the 
right tongue and floor of the mouth is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied service connection for adenoid cystic carcinoma 
of the right tongue and floor of the mouth in a March 2002 
rating decision.  The veteran did not initiate a timely 
appeal.  Therefore, the RO's March 2002 rating decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1104 (2006).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In the March 2002 rating decision, the RO denied service 
connection for adenoid cystic carcinoma of the right tongue 
and floor of the mouth, finding that the available scientific 
and medical evidence did not support the conclusion that the 
veteran's carcinoma was associated with his presumed exposure 
to herbicides in service.  Evidence of record at the time of 
the March 2002 rating decision consists of service medical 
records and VA medical records.  

The Board finds that evidence received since the March 2002 
rating decision is new and material within the meaning of 38 
C.F.R. § 3.156(a).  Specifically, by letters dated May 2003 
and October 2003, the veteran's treating otolaryngologist at 
the VA Medical Center indicated his belief that Agent Orange 
exposure during service was a significant etiological factor 
in the veteran's current carcinoma.  When considered with 
evidence previously of record, this new evidence relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Because this evidence is new and material, the claim is 
reopened.  38 U.S.C.A. § 5108.    

Service Connection

As discussed above, the Board has reopened the claim for 
service connection for adenoid cystic carcinoma of the right 
tongue and floor of the mouth.  Although the RO has not 
technically addressed the issue on the merits, the Board 
finds that proceeding to do so here does not result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). The RO's reasoning used in denying the claim 
was essentially a discussion of the claim on the merits.  For 
instance, see statement of the case issued in October 2004.  
Accordingly, a remand at this time would be a futile gesture 
without any hope of a favorable decision by the RO.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).   

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including malignant tumors).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  See 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e) (listing diseases associated with herbicide 
exposure for presumptive purposes).  

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  That is, although 38 U.S.C.A. § 1154(b) provides a 
factual basis upon which a determination can be made that a 
particular injury was incurred in service, it does not 
provide a basis to link etiologically the injury in service 
to a current condition.  Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Board observes that private medical records demonstrate a 
diagnosis of adenoid cystic carcinoma in 2000, such that 
evidence of current disability is shown.  Since the veteran 
was not diagnosed as having adenoid cystic carcinoma until 
2000, many years after his separation from service, the 
presumption of in-service incurrence for chronic disease is 
not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).  In addition, although the veteran alleges that 
the disability is due to Agent Orange exposure in service, 
adenoid cystic carcinoma of the mouth and tongue is not among 
the diseases listed as associated herbicide exposure.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In fact, VA has 
specifically limited the presumption to respiratory cancers 
of the lung, bronchus, larynx, and trachea.  38 C.F.R. § 
3.309(e).  Thus, the presumption of service connection for 
diseases associated with herbicide exposure in service is not 
applicable in this case.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  Similarly, as adenoid cystic carcinoma is not 
shown in service or for many years thereafter, service 
connection may not be established based on chronicity in 
service or post-service continuity of 


symptomatology of a disorder first seen in service.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

Moreover, the Board finds that there is no competent evidence 
of a nexus between the adenoid cystic carcinoma and the 
veteran's period of active duty service.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
That is, there is no competent medical evidence that relates 
the adenoid cystic carcinoma to the veteran's active service 
or to exposure to Agent Orange during his service in Vietnam.  
Although the veteran's treating otolaryngologist at the VA 
Medical Center opines that the veteran's presumed Agent 
Orange exposure during service is a significant etiological 
factor in the evolution of his adenoid cystic carcinoma, the 
opinion appears to be a speculative, generic statement based 
on nothing more than uncited literature which has established 
a linkage between Agent Orange exposure and the development 
of carcinoma in the aerodigestive tract.  This opinion is too 
uncertain and generalized to warrant an award of service 
connection on a direct basis.  See Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Moreover, on the other hand, the Secretary of 
Veterans Affairs, under authority granted by the Agent Orange 
Act of 1991 and Benefits Expansion Act of 2001, has 
specifically determined that service connection for 
nasopharyngeal cancer based on exposure to herbicides is not 
warranted.  This was based on studies by the National Academy 
of Sciences.  See 68 FR 27630 (2003).  Under such 
circumstances, the weight of the credible medical evidence 
clearly favors a denial of the veteran's claim.  

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  There is no 
competent evidence of a nexus between the adenoid cystic 
carcinoma and the veteran's active service, to include 
herbicide exposure.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The appeal is denied.  



The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by January 2005, 
as well as in the October 2004 statement of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the October 2004 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the June 2003 rating decision, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
provided with such notice by letter dated January 2005.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In addition, in Kent v. Nicholson, 20 Vet. App 1 (2006), the 
Court specified the type of notice required, in addition to 
the notice described in Dingess, when a claimant petitions to 
reopen a previously finally denied claim with new and 
material evidence.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  However, as the Board concludes above that the 
preponderance of the evidence is against granting the 
veteran's claim for service connection, any questions as to 
whether service connection should be granted, the appropriate 
disability rating, or the effective date to be assigned are 
rendered moot.  In addition, as the Board has reopened the 
veteran's claim for service connection, any questions as to 
whether the veteran was provided with adequate notice 
concerning the requirements to reopen a previously finally 
denied claim as required by Kent are also rendered moot.

The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records and VA treatment records.  See 38 
U.S.C.A. § 5103A(d).  In addition, the veteran provided 
letters from his treating VA otolaryngologist, as well as lay 
evidence in the form of his own written statements and 
hearing testimony.  As there is no indication of outstanding 
evidence, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.




ORDER

As new and material evidence has been received, the claim for 
service connection for adenoid cystic carcinoma of the right 
tongue and floor of the mouth is reopened.  

Entitlement to service connection for adenoid cystic 
carcinoma of the right tongue and floor of the mouth is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


